                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 JOHN GREENE                                     :            CIVIL ACTION
          Plaintiff                              :
                                                 :            NO. 19-4734
                 v.                              :
                                                 :
 MARVIN GRAAF, et al.,                           :
          Defendant                              :

                                            ORDER
       AND NOW, this 30th day of October, 2019, upon consideration of Plaintiff John Greene’s

Motion to Proceed In Forma Pauperis (ECF No. 1), and Complaint (ECF No. 2) it is hereby

ORDERED that:

       1.     Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.     The Complaint is DEEMED filed.

       3.     The Complaint is DISMISSED WITH PREJUDICE for the reasons stated in the

Court’s Memorandum as to the following Defendants: Marvin Graaf, Jessica Mellen Graaf, Eric

Williams, Legacy, Paul J. Furlong, Matthew Craig Fallon, Joan Thomas, Liberti Church (named

in Civ. A. No. 3497 as “Liberty Church”), Market Street Village, TD Bank, PMC Properties,

Michael Brooks, Onedia Brooks, School District of Philadelphia, Shawn Murray, CVS, Impact

Imports, Jonathan Edward Stratton, WalGreenes, Faye Riva Cohen, Todd Berk, Xfinity, Broad

Street Ministries, Well Fargo, Kenneth Kapner, Jonathan Van Dusen, East Falls Business District,

John Thomas, Michael Purzycki, Wilmington Library, and Comcast SEE (sic, should read “CEO”)

Bryan Roberts.

       4.     The Complaint is DISMISSED WITHOUT PREJUDICE for the reasons stated

in the Court’s Memorandum as to the following Defendants: Staples, Florence Anderson, Falls

Taproom, Cresheim Valley Grain Exchange, Susan Johnson, Department of Corrections, Michael
Greenee, Verizon Network, Philadelphia Library, Wilmington Post Office, and Office of

Disciplinary Counsel.

         5.    Greene may file an amended complaint within thirty (30) days of the date of this

Order.    Any amended complaint must comply with the criteria set forth in the Court’s

accompanying Memorandum. If Greene fails to follow the Court’s criteria, his pleading may be

subject to dismissal for failure to state a claim or comply with Rule 8.

         6.    Upon the filing of an amended complaint, the Clerk shall not make service until so

ORDERED by the Court.

         7.    The Clerk of Court is DIRECTED to send Greene a blank copy of this

Court’s current standard form to be used by a self-represented litigant filing a civil action bearing

the above-captioned civil action number. Greene may use this form to file his amended complaint

if he chooses to do so. If Greene fails to file an amended complaint in accordance with this Order,

his case may be dismissed without further notice for failure to prosecute.



                                              BY THE COURT:


                                              /s/ Nitza I. Quiñones Alejandro
                                              NITZA I. QUIÑONES ALEJANDRO
                                              Judge, United States District Court
